


Exhibit 10.64

 

FIRST AMENDMENT TO OFFICE LEASE

 

THIS FIRST AMENDMENT TO OFFICE LEASE (this “First Amendment”) is made as of
May 12, 2009, by and between ALCO CITYSIDE FEDERAL LLC, a Rhode Island limited
liability company (“Landlord”), and UNITED NATURAL FOODS, INC., a Delaware
corporation (“Tenant”).

 

RECITALS

 

WHEREAS, Landlord is the master lessee of certain buildings located at 317 Iron
Horse Way in Providence, Rhode Island, and commonly known as American Locomotive
Works, consisting of two buildings known as “Building #51” (containing
approximately 90,000 rentable square feet of space) and “Building #52”
(containing approximately 40,737 rentable square feet of space) (collectively,
the “Building”);

 

WHEREAS, Landlord and Tenant are the parties to that certain Office Lease dated
October 16, 2008 (the “Lease”) relating Tenant’s lease from Landlord of certain
space having a Rentable Area of 52,560 square feet and located on the first and
second floor of Building #52 and the second floor of Building #51 of the
Building (the “Premises”);

 

WHEREAS, Landlord and Tenant desire to modify certain provisions in the Lease as
set forth in this First Amendment; and

 

WHEREAS, capitalized terms used but not defined herein will have the meanings
given to such terms in the Lease.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual promises set
forth herein and for other good and valuable consideration, the receipt of which
is hereby acknowledged, the parties do hereby agree as follows:


 


1.                                       THE FOLLOWING NEW DEFINITION IS ADDED
TO SECTION 1.1 OF THE LEASE, AFTER THE DEFINITION OF “DEFAULT RATE”:

 

“Initial Liquidated Damages” shall be defined as the daily rate of $3,157.22 per
day calculated from May 15, 2009 to the Rent Commencement Date as defined in
Section 3.1.2., as long as such Rent Commencement Date is no later than
September 1, 2009.  By way of example, if the Rent Commencement Date is
September 1, 2009, a period of 108 days will have elapsed, the Initial
Liquidated Damages amount would be $340,979.76.  If the Rent Commencement Date
is August 1, 2009, a period of 77 days will have elapsed, the Initial Liquidated
Damages amount would be $243,105.94.


 


2.                                       THE FOLLOWING NEW DEFINITION IS ADDED
TO SECTION 1.1 OF THE LEASE, AFTER THE DEFINITION OF “LANDLORD”:

 

“Landlord Delay” means a delay in the completion of Landlord’s Work if and to
the extent caused primarily by Landlord’s failure to timely comply with the
requirements set forth in the Landlord’s Work (as defined in Section 10.1.1)
beyond the Target Delivery

 

--------------------------------------------------------------------------------


 

Date.  Unavoidable Delay or delay caused by Tenant (meaning a delay constituting
a Tenant Delay, as defined in Section 1.1 hereunder) shall not constitute
Landlord Delay.


 


3.                                       THE FOLLOWING NEW DEFINITION IS ADDED
TO SECTION 1.1 OF THE LEASE, AFTER THE DEFINITION OF “LANDLORD DELAY”:

 

“Late Delivery Liquidated Damages” shall be defined as the daily rate of
$6,314.44 (two times the Initial Liquidated Damages daily rate of $3,157.22) per
day for the period commencing September 1, 2009 through September 15, 2009; and
the daily rate of $9,471.66 (three times the Initial Liquidated Damages daily
rate of $3,157.22) per day for the period commencing September 15, 2009 until
Tenant’s Outside Termination Date.  By way of example, if the Rent Commencement
Date is September 15, 2009, the Initial Liquidated Damage amount would be
$340,979.76 and the Late Delivery Liquidated Damages amount would be $88,402.16
for a total of $429,381.92.


 


4.                                       THE FOLLOWING NEW DEFINITION IS ADDED
TO SECTION 1.1 OF THE LEASE, AFTER THE DEFINITION OF “OPERATING YEAR”:

 

“Outside Termination Date” shall mean November 1, 2009.


 


5.                                       THE FOLLOWING NEW DEFINITION IS ADDED
TO SECTION 1.1 OF THE LEASE, AFTER THE DEFINITION OF “RULES AND REGULATIONS”:

 

“Target Delivery Date” shall mean September 1, 2009, as further defined set
forth in Section 3.1.2.


 


6.                                       THE FOLLOWING NEW DEFINITION IS ADDED
TO SECTION 1.1 OF THE LEASE, AFTER THE DEFINITION OF “TENANT ELECTRIC”:

 

“Tenant Upgrade Change Order Memorandum” shall have the meaning set forth in
Section 10.1.2., and as provided as Exhibit E-1.


 


7.                                       THE FOLLOWING NEW DEFINITION IS ADDED
TO SECTION 1.1 OF THE LEASE, AFTER THE DEFINITION OF “TERM”:

 

“Unavoidable Delay” means a delay in the prescribed schedule or meeting a
deadline in the Lease which is caused by (a) acts of God or extreme weather;
(b) labor strikes or deliberate actions by labor to disrupt construction;
(c)  inordinate delays in the building inspection process by state or city
agencies; (d) inordinate delays in utility service installation or inspection;
and (e) shortages or late delivery of specialized materials specific to Tenant
Change Orders and required for Substantial Completion.  Any instance of
Unavoidable Delay will not constitute Tenant Delay or Landlord Delay, and such
days shall not be calculated for purposes of Initial Liquidated Damages and/or
Late Delivery Liquidated Damages payments.


 


8.                                       THE FOLLOWING IS ADDED AT THE END OF
SECTION 3.1.2 OF THE LEASE:

 

--------------------------------------------------------------------------------


 

Landlord and Tenant expect that the Rent Commencement Date will be September 1,
2009 (the “Target Delivery Date”).


 


9.                                       LANDLORD AND TENANT AGREE TO EXPLORE A
POSSIBLE AMENDMENT TO SECTION 6.5 AND EXHIBIT H RELATED TO PARKING TO SUPPORT
THE LEED CERTIFICATION PROCESS.  NO MODIFICATION TO SECTION 6.5 SHALL OCCUR
WITHOUT THE WRITTEN CONSENT OF LANDLORD AND TENANT.


 


10.                                 SECTION 8.6 OF THE LEASE IS HEREBY DELETED
IN ITS ENTIRETY AND SUBSTITUTED THEREFORE IS THE FOLLOWING:


 


8.6                                 CENTRAL HVAC SYSTEM; PHOTOVOLTAIC POWER. 
ELECTRICITY COSTS FOR POWERING THE CENTRAL HVAC SYSTEM SERVING THE BUILDING
SHALL BE A PART OF OPERATING COSTS.  IF TENANT DESIRES TO INSTALL A PHOTOVOLTAIC
POWER SYSTEM, LANDLORD SHALL PROVIDE TENANT WITH REASONABLE AND NECESSARY RIGHTS
THROUGH A LICENSING AGREEMENT OR OTHER ACCEPTABLE VEHICLE FOR ACCESS TO AND USE
OF THE ROOF AND RELATED COMMON AREAS AND SHALL COOPERATE RELATIVE TO THE
INSTALLATION OF ROOF PENETRATIONS, CONDUIT INSTALLATIONS, SWITCHGEAR, METERING
AND THE LIKE.  LANDLORD SHALL BE RESPONSIBLE, AT LANDLORD’S EXPENSE, FOR PROJECT
MANAGEMENT, LEGAL AND OTHER REASONABLE EXPENSES INCURRED BY LANDLORD IN
COOPERATING WITH TENANT RELATIVE TO THE INSTALLATION AND LICENSING OF A
PHOTOVOLTAIC SYSTEM.  TENANT SHALL BE PERMITTED USE OF THE ROOF FOR THIS SYSTEM
AT NO ADDITIONAL RENTAL COST.  TENANT SHALL BE RESPONSIBLE FOR ANY ADDITIONAL
COSTS ASSOCIATED WITH THE PHOTOVOLTAIC SYSTEM INCLUDING DESIGN, ENGINEERING,
STRUCTURAL REQUIREMENTS, ROOF PENETRATIONS, REPAIR AND ELECTRICAL REQUIREMENTS. 
TENANT SHALL BE THE SOLE BENEFICIARY OF ENERGY GENERATED BY THE SYSTEM FOR THE
ENTIRE TERM.  AT THE END OF THE ORIGINAL TERM OR ANY RENEWAL TERM, SO LONG AS
TENANT SHALL NOT BE IN DEFAULT OF ITS OBLIGATIONS HEREUNDER, THE PHOTOVOLTAIC
POWER SYSTEM SHALL NOT BECOME A FIXTURE UNDER SECTION 10.4.  INSTEAD, TENANT
SHALL HAVE NINETY (90) DAYS FROM LEASE TERMINATION TO REMOVE THE PHOTOVOLTAIC
POWER SYSTEM FROM THE PREMISES.  TENANT SHALL BE RESPONSIBLE FOR THE COST OF
REMOVING SUCH SYSTEM AND FOR THE COST OF RESTORING ANY DAMAGE TO THE BUILDING IN
ACCORDANCE WITH SECTION 10.2.2.  TENANT SHALL HAVE NO RIGHT TO REMOVE SUCH
SYSTEM IF TENANT IS IN DEFAULT OF ITS OBLIGATIONS HEREUNDER.  ALTERNATIVELY,
TENANT SHALL HAVE THE RIGHT, EXERCISABLE BY WRITTEN NOTICE TO LANDLORD WITHIN
SUCH 90-DAY PERIOD, TO ABANDON AND HENCE RELINQUISH ALL RIGHT, TITLE AND
INTEREST TO SUCH SYSTEM IN FAVOR OF LANDLORD.  TOGETHER WITH ANY WRITTEN NOTICE
OF ABANDONMENT, TENANT SHALL DELIVER TO LANDLORD A FULLY EXECUTED BILL OF SALE
(“AS IS”, “WHERE IS” AND WITHOUT WARRANTY) AND COPIES OF DOCUMENTATION RELATING
TO THE PURCHASE, INSTALLATION, SPECIFICATIONS AND WARRANTIES CONCERNING SUCH
SYSTEM.  TENANT SHALL BE THE SOLE BENEFICIARY OF ANY RENEWABLE ENERGY TAX
CREDITS RELATED TO EXPENSES INCURRED BY TENANT IN CONNECTION WITH THE
PHOTOVOLTAIC SYSTEM.


 


11.                                 THE FOLLOWING IS ADDED TO THE END OF
SECTION 10.1.1 OF THE LEASE, AFTER “LANDLORD’S WORK”:

 

If the Rent Commencement Date occurs on or before September 1, 2009, Landlord
shall pay to Tenant Initial Liquidated Damages, as calculated using the formula
set forth in the definition of “Initial Liquidated Damages”.  If the Rent
Commencement Date occurs after September 1, 2009, Landlord shall pay to Tenant
Late Delivery Liquidated Damages, as calculated using the formula set forth in
the definition of “Late Delivery

 

--------------------------------------------------------------------------------


 

Liquidated Damages”.  Initial Liquidated Damages and Late Delivery Liquidated
Damages shall be paid by Landlord as a credit against Tenant Excess.  Landlord
shall provide an accounting of all Tenant Change Orders to Tenant, and Landlord
shall credit against such Tenant Change Orders the amount of (up to) the Initial
Liquidated Damages.  Once the Initial Liquidated Damages amount has been fully
credited by Landlord against Tenant Change Orders, Landlord shall invoice Tenant
monthly for Tenant Change Order work in place on a percent complete basis.  Such
payment shall be due in five (5) days and, to the extent not timely paid, shall
accrue interest at an annualized rate of eighteen percent (18%).  Upon
Substantial Completion, Landlord shall provide Tenant with a final accounting of
the Tenant Change Order and aggregate Liquidated Damages.  To the extent the
aggregate Liquidated Damages exceed the total cost of Tenant Change Orders,
Tenant shall invoice Landlord.  If the Rent Commencement Date does not occur by
the Outside Termination Date, either Landlord or Tenant shall have the option,
at their discretion, to terminate this Lease.  In the event of such termination,
Landlord shall pay within five (5) days of Tenant’s written demand, to Tenant,
in cash, the applicable amount of Initial Liquidated Damages and Late Delivery
Liquidated Damages.  In the event Landlord does not timely pay such liquidated
damages, interest shall accrue on the unpaid balance at the annualized rate of
eighteen percent (18%).

 


12.                                 THE FOLLOWING SENTENCE IS STRICKEN FROM THE
END OF SECTION 10.1.2:  “IF TENANT PROVIDES SUCH ADDITIONAL FUNDING, THE
PROMISSORY NOTE AND LEASE AMENDMENT IN CONNECTION THEREWITH SHALL BE IN
SUBSTANTIALLY THE FORM ATTACHED HERETO AS EXHIBIT E.”  IN ADDITION, THE FORMS OF
FIRST AMENDMENT TO LEASE AND PROMISSORY NOTE APPEARING AT EXHIBIT E TO THE LEASE
ARE DELETED, AND SUBSTITUTED THEREFOR IS “INTENTIONALLY OMITTED”.


 


13.                                 THE FOLLOWING IS ADDED TO THE END OF
SECTION 10.1.2 OF THE LEASE, AFTER “TERM OF THE LEASE”:

 

Attached hereto as Exhibit E-1 is a schedule showing items of Tenant Excess
requested by Tenant and approved by Landlord (the “Tenant Upgrade Change Order
Memorandum”).  The procurement of Tenant Change Orders as defined in 10.1.2
shall be performed on an “open book” basis, with all project professional,
general and subcontractor bids and costs being available for review by Tenant or
Tenant’s representative.  Such costs shall limit the aggregated general
conditions and general requirements to five (5%) percent of hard costs related
specifically to the Tenant Change Order, and fee shall be limited to five (5%)
of hard costs.  Tenant shall have the right to approve such bids prior to the
execution of contracts related specifically to Tenant Change Orders, but such
approval shall not be unreasonably withheld, conditioned or delayed, and
Tenant’s failure to approve within five (5) business days may result in Tenant
Delay as defined in Section 1.1.


 


14.                                 THE FOLLOWING IS ADDED TO THE END OF
SECTION 10.1.3 OF THE LEASE, AFTER “BY WRITTEN NOTICE TO TENANT”:

 

In order to ensure compliance by Landlord with its obligations to perform
Landlord’s Work, Tenant shall work with representatives from Peregrine Group LLC
(“Peregrine”).  Peregrine has been retained on behalf of Landlord to serve as
the primary point of contact

 

--------------------------------------------------------------------------------


 

for project coordination.  Peregrine will remain on-site during the build-out,
monitor work and advise Tenant of any deviations from the approved plans and
specifications.  At its reasonable discretion, Tenant may elect to employ a
third party tenant representative (“Tenant’s Inspector”).  Tenant’s Inspector
will remain on-site during the build-out, monitor work and advise Tenant of any
possible deviations from the plans and specifications.  Tenant’s Inspector will
not deal directly with the general contractor, nor will Tenant’s Inspector have
any authority to act on behalf of Tenant, modify any plans and specifications
and/or stop any work.  Tenant’s Inspector shall report directly to Tom Dziki or
his designee.  The fact that Tenant’s Inspector was present during any
non-compliant work does not serve as a waiver by Tenant of any non-compliance. 
Landlord shall reimburse Tenant for Tenant’s Inspector services up to $15,000.


 


15.                                 EXHIBIT C ATTACHED TO THE LEASE, THE
SCHEDULE OF LANDLORD’S WORK, IS HEREBY AMENDED TO INCLUDE THE PROJECT MANUAL AND
SPECIFICATIONS, VOLUME 1 & 2 DATED 2/10/09 PREPARED BY DBWV ARCHITECTS;
CONSTRUCTION DRAWINGS FOR ALCO BUILDING 51 & 52 FOR UNITED NATURAL FOODS, INC.
TENANT FIT OUT DATED 2/10/09 PREPARED BY DBWV ARCHITECTS, DBVW ADDENDUM 1 DATED
MARCH 5, 2009, AHA ADDENDUM 1 DATED 3.4.09.  NOTE THAT EXCEPTIONS TO THE
LANDLORD’S OBLIGATIONS INCLUDED IN EXHIBIT C ARE DESCRIBED IN EXHIBIT E-1, THE
TENANT UPGRADE CHANGE ORDER MEMORANDUM.


 


16.                                 EXHIBIT F ATTACHED TO THE LEASE, THE
SCHEDULE OF DELIVERIES, IS HEREBY DELETED IN ITS ENTIRETY AND SUBSTITUTED
THEREFORE IS EXHIBIT F DATED APRIL 29, 2009 ATTACHED HERETO.


 


17.                                 SECTION 20 OF THE LEASE GOVERNING NOTICES IS
HEREBY AMENDED TO REQUIRE THAT A COPY OF ANY NOTICE DELIVERED TO LANDLORD BE
SIMULTANEOUSLY DELIVERED TO CHEVRON U.S.A. INC., C/O CHEVRON TCI, INC., 345
CALIFORNIA STREET, SAN FRANCISCO, CA 94104, ATTENTION:  NADINE R. BARROCA.


 


18.                                 LANDLORD SHALL PROVIDE APPROPRIATE
DOCUMENTATION TO TENANT ON AN OPEN BOOK BASIS RELATIVE TO SALES TAX RECEIPTS
ASSOCIATED WITH THE CONSTRUCTION OF TENANT’S SPACE.  LANDLORD SHALL USE BEST
EFFORTS TO COOPERATE FULLY WITH TENANT TO MAXIMIZE ANY ECONOMIC BENEFITS
AVAILABLE TO TENANT ASSOCIATED WITH GOVERNMENT OR ECONOMIC DEVELOPMENT AGENCY
INCENTIVES OR SUBSIDIES.


 


19.                                 LANDLORD AND TENANT HEREBY ACKNOWLEDGE THAT
THE LEASE REMAINS IN FULL FORCE AND EFFECT, EXCEPT TO THE EXTENT AMENDED BY THIS
FIRST AMENDMENT, AND IS ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, AS AMENDED
HEREBY.


 


20.                                 THE LEASE, AS AMENDED HEREBY, CONSTITUTES
THE ENTIRE AGREEMENT BETWEEN THE PARTIES HERETO AND SUPERSEDES ALL PRIOR
DEALINGS BETWEEN THEM WITH RESPECT TO SUCH SUBJECT MATTER, AND THERE ARE NO
VERBAL OR COLLATERAL UNDERSTANDINGS, AGREEMENTS, REPRESENTATIONS OR WARRANTIES
NOT EXPRESSLY SET FORTH IN THE LEASE OR THIS FIRST AMENDMENT.  NO SUBSEQUENT
ALTERATION, AMENDMENT, CHANGE OR ADDITION TO THIS LEASE SHALL BE BINDING UPON
LANDLORD OR TENANT, UNLESS REDUCED TO WRITING AND SIGNED BY THE PARTY OR PARTIES
TO BE CHARGED THEREWITH.


 

--------------------------------------------------------------------------------



 


21.                                 THIS FIRST AMENDMENT MAY BE EXECUTED IN
SEVERAL COUNTERPARTS AND ALL SO EXECUTED SHALL CONSTITUTE ONE AGREEMENT BINDING
ON ALL PARTIES HERETO, NOTWITHSTANDING THAT ALL THE PARTIES HAVE NOT SIGNED THE
ORIGINAL OR THE SAME COUNTERPART.


 


22.                                 EACH PROVISION OF THIS FIRST AMENDMENT SHALL
BE CONSIDERED SEPARABLE AND (A) IF FOR ANY REASON ANY PROVISION OR PROVISIONS
HEREIN ARE DETERMINED TO BE INVALID AND CONTRARY TO ANY EXISTING OR FUTURE LAW,
SUCH INVALIDITY SHALL NOT IMPAIR THE OPERATION OF OR AFFECT THOSE PORTIONS OF
THIS FIRST AMENDMENT WHICH ARE VALID.


 


23.                                 THE COVENANTS AND AGREEMENTS CONTAINED
HEREIN SHALL BE BINDING UPON, AND INURE TO THE BENEFIT OF, THE HEIRS, LEGAL
REPRESENTATIVES, SUCCESSORS AND ASSIGNS OF THE RESPECTIVE PARTIES HERETO.

 

24.                                 This First Amendment shall be governed by
and construed in accordance with the domestic laws of the State of Rhode Island
without giving effect to any choice or conflict of law provision or
rule (whether of the State of Rhode Island or any other jurisdiction) that would
cause the application of the laws of any jurisdiction other than the State of
Rhode Island.

 

[signatures appear on next page]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each party hereto has executed this First Amendment, or
caused it to be executed on its behalf by its duly authorized representative, on
the date first above written.

 

LANDLORD:

 

ALCO CITYSIDE FEDERAL LLC, a Rhode Island limited liability company, by its
manager, ALCO 85 MANAGER LLC, a Rhode Island limited liability company

 

 

 

 

 

 

 

 

 

 

By:

/s/ John R. Kovacs

 

 

 

John R. Kovacs

 

 

 

Vice President and Treasurer

 

 

 

 

 

 

 

 

TENANT:

 

UNITED NATURAL FOODS, INC., a Delaware corporation

 

 

 

 

 

 

 

 

By:

/s/ Mark Shamber

 

 

 

Mark Shamber

 

 

 

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Amendment to Exhibit C

 

Schedule of Landlord’s Work

 

The following plans and specifications, with the exceptions noted in
Exhibit E-1, shall constitute Landlord’s obligations for improvements under the
Lease:

 

·                  Project Manual and Specifications, Volume 1 & 2 dated 2/10/09
prepared by DBWV Architects;

 

·                  Construction Drawings for ALCO Building 51 & 52 for United
Natural Foods, Inc. Tenant Fit Out dated 2/10/09 prepared by DBWV Architects,
DBVW Addendum 1 dated March 5, 2009, AHA Addendum 1 dated 3.4.09; and

 

·                  Sketch Drawings SK01 — SK11 dated 4/13/09 prepared by DBWV
Architects.

 

Note that exceptions to the Landlord’s obligations included in Exhibit C are
described in Exhibit E-1, the Tenant Upgrade Change Order Memorandum.

 

--------------------------------------------------------------------------------


 

EXHIBIT E-1

 

Tenant Upgrade Change Order Memorandum

 

This exhibit is based on the following information which will be updated by
addenda and field revisions throughout the design and construction process:

 

·                  Project Manual and Specifications, Volume 1 & 2 dated 2/10/09
prepared by DBWV Architects;

 

·                  Construction Drawings for ALCO Building 51 & 52 for United
Natural Foods, Inc. Tenant Fit Out dated 2/10/09 prepared by DBWV Architects,
DBVW Addendum 1 dated March 5, 2009, AHA Addendum 1 dated 3.4.09; and

 

·                  Sketch Drawings SK01 — SK11 dated 4/13/09 prepared by DBWV
Architects.

 

TENANT UPGRADES:

 

Tenant Upgrades shall include, but not be limited to, the list of Tenant
directed alterations below.  It is understood by both Tenant and Landlord that
the Schedule of Deliveries attached as Exhibit F, which defines a target Rent
Commencement Date of September 1, 2009, includes the completion of the Tenant
Upgrades listed below.  Additional Tenant Change Order beyond the list below may
be subject to the definition of Tenant Delay in Section 1.  Both Tenant and
Landlord agree to make best efforts to expedite decision-making to support the
delivery schedule.

 

It is further agreed by both Tenant and Landlord that the list below in its
current form is an outline specification, and that the scope of Tenant Upgrades
shall be approved or rejected by the Tenant on an item by item basis or in total
as detailed specifications and full pricing is available.  While recognizing the
need for efficient decision making, both Tenant and Landlord acknowledge the
likelihood of a certain level of value engineering, particularly on design
solutions that are solely for aesthetic purposes, such as the entry vestibule
staircase.

 

Additional soft costs shall also be included from any tenant upgrade design work
required during the design and construction phases, including but not limited to
architectural, interior design, mechanical, electrical, plumbing and structural
design and code enforcement.

 

Division

 

Tenant Upgrade

Div 3-300

 

Concrete - Cut and Patch at Training Kitchen

Div 3-300

 

Concrete - Cut and Patch for Conference Room (3)

Div 5-520

 

Handrails and Railing - Rework Steel Stairs

Div 6-220

 

Millwork - Display Board

Div 6-220

 

Millwork - Demo Table Cooktop

Div 6-220

 

Millwork - Solid Surfacing Countertops

Div 6-220

 

Millwork - Maple Veneer Cabinets Upgrade

 

--------------------------------------------------------------------------------


 

Div 6-220

 

Millwork - Wood Bench

Div 6-220

 

Millwork - Built In Mail Cubbies

Div 6-220

 

Millwork - Wood Panels

Div 6-220

 

Millwork - Wood Base

Div 6-600

 

Plastic Fabrications - Acrylic Panels

Div 8-800

 

Glazing - Borrowed Light Glazing

Div 8-800

 

Glazing - Door Type A& C Glazing

Div 8-800

 

Glazing - Glass at open stair / guardrail

Div 8-800

 

Glazing - Vestibule at 52 1st Floor

Div 9-250

 

Gypsum Wallboard - Drywall Upgrades

Div 9-250

 

Gypsum Wallboard - Wood Blocking

Div 9-300

 

Tile - Ceramic Tile at 52 - 117 Waiting Area

Div 9-300

 

Tile - Ceramic Tile at Lobby

Div 9-300

 

Tile - Ceramic Tile at Stairs

Div 9-510

 

Acoustical Ceiling - Acoustical Ceiling

Div 9-510

 

Acoustical Ceiling - Lobby Acoustical Ceiling

Div 9-650

 

Resilient Flooring - Vinyl Flooring upgrade from standard VCT to Forbo sheet and
tile flooring

Div 9-680

 

Carpeting — Upgrade to carpet tile at $28.75 + $6.75 installed

Div 9-900

 

Paint Complete - Paint Strip at Brick

Div 11-450

 

Residential Equipment - Appliances

Div 12-490

 

Window Treatments - Window Treatment at Skylights, mechanical blinds

Div 15-400

 

Plumbing Complete - Plumbing Upgrades (34 Fixtures to be reviewed against the
work letter $4,000)

Div 15-400

 

Plumbing Complete - Pumps at Coffee Stations

Div 15-400

 

Plumbing Complete - Test Kitchen

Div 15-400

 

Plumbing Complete - Photo Shop

Div 15-700

 

HVAC - Split System units and ECUH

Div 16-050

 

Electrical Complete - Power and CATV in Board Room

Div 16-050

 

Electrical Complete - Relocate Conduit at Exterior Brick Walls (currently shown
is drawings for aesthetic purposes)

Div 16-050

 

Electrical Complete - Electrical Upgrades re: plans vs. work letter for power,
tel/data, in slab work, cable tray, door control boxes, mecho shade, PV elec
requirements

Div 16-400

 

Low Voltage Distribution — Tel/Data Wiring

Div 17-800

 

Liability Insurance ($.0045/ $1.00) for Tenant Upgrades Change Order value

Div 17-999

 

Contingency / Escalation - General Conditions shall be limited to five (5%) of
Hard Costs, and no Contingency shall be applied to Tenant Change Orders.

Div 18-100

 

Overhead & Profit (5%) shall be calculated against Hard Costs, and shall not
includes Contingency, Payment and Performance Bonds, Insurance or
Preconstruction Costs (no Preconstruction Costs are anticipated)

 

2

--------------------------------------------------------------------------------


 

EXCLUSIONS:

 

All items agreed to be tenant upgrades shall be excluded from the Landlord’s
responsibility from the plans and specifications.  In addition, in those
instances where the Specifications contain sections that do not apply to this
work, these sections are excluded.  Additional exclusions include but are not
limited to the following:

 

Specifications

Section 01 91 00-10, 1.07 - Remove footnote 1 on IAQ - Commissioning

Section 033000-3, 1.5, H — Mockups remove exterior ramp and formed surface
panels

Section 033000-5, 2.7, A — Slip Resistive Emery Aggregate Finish

Section 033000-12, 3.10 - Liquid Floor Treatments

Section 061000-5, 2.5 - Dimension Lumber Framing

Section 061000-6, 2.7, A,1/B, 1 - Subflooring and Underlayment Thickness shall
be 3/8”

Section 061000-9, 3.4 - Wall and Partition Framing Installation

Section 061000-10, 3.5 - Floor Joist Framing Installation

Section 064000-4, 2.1,G - Engineered Quartz Countertop

Section 064000-4, 2.2, A - Grommets for Cable Passage

Section 064000-4, 2.2, C - Clothes Rods

Section 064000-4, 2.2, D - Keyboard Trays

Section 064000-7, 2.8 - Engineered Quartz Countertop

Section 26 00 00-24, 2.23 Telephone Data System — system design and installation
by tenant

 

Additional Exclusions

Appliances

AV & sound equipment

Work station furniture

Legal fees specific to Tenant Upgrades

Data wiring & equipment

Overtime for subcontractors, as instructed by Tenant

FF & E

Design Fees

Code variance cost due to tenant upgrades

Modification to base building work for tenant upgrades

 

3

--------------------------------------------------------------------------------


 

EXHIBIT F

 

Schedule of Deliveries

 

TRANSMITTED AS A SEPARATE ATTACHMENT

 

4

--------------------------------------------------------------------------------
